Citation Nr: 1512668	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include an initial rating in excess of 30 percent earlier than September 9, 2013. 

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD with an evaluation of 30 percent effective December 1, 2010.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In March 2014, the Veteran submitted a statement to VA requesting that his appeal be terminated.


CONCLUSION OF LAW

The criteria for withdrawal of a claim for entitlement to a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2010, the Veteran filed a claim for service connection for PTSD.  His claim was granted, and he was assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran appealed the assigned rating to the Board by a Form 9 appeal of March 2013.

During the course of his appeal, the RO determined in a September 2013 supplemental statement of the case (SSOC) that a VA-referred medical examination of September 9, 2013, had established for the first time during the course of the Veteran's appeal that his PTSD symptomatology was more closely approximated by a 70 percent rating.  The Veteran's rating was increased accordingly and made effective as of the date of the examination.

In January 2012, the Veteran had filed an application for increased compensation based on unemployability.  In September 2013, a decision review officer granted entitlement to individual unemployability.

In March 2014, the Veteran informed VA that he wished to terminate his appeal before the Board of Veterans' Appeals .  Citing the fact that he had "been awarded the 100% rating for my service connected disabilities," he stated that "no appeal is necessary at this time."

In February 2015, VA sent the Veteran a letter summarizing the benefits he currently receives from VA.  The Veteran was informed that his combined service-connection evaluation is 70 percent and that he is being paid at the 100 percent rate because he is unemployable due to his service-connected disabilities.


ORDER

Having been withdrawn, the appeal to the Board on the issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include an initial rating in excess of 30 percent earlier than September 9, 2013, is dismissed.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


